--------------------------------------------------------------------------------

Exhibit 10.3
 
PROFITS INTEREST AGREEMENT




THIS PROFITS INTEREST AGREEMENT (this “Agreement”) is made and entered into as
of March __, 2010 (the “Effective Date”), between CJUF II STRATUS BLOCK 21 LLC,
a Delaware limited liability company (“Borrower”), and HUNTER’S GLEN/FORD
INVESTMENTS I LLC, a Texas limited liability company (“Lender”).


R E C I T A L S


1.           Lender has, contemporaneously herewith, made a loan (the “Loan”) to
Borrower in the original principal amount of $30,000,000, pursuant to that
certain Loan Agreement of even date herewith (as modified, amended, renewed,
extended, and restated from time to time, the “Loan Agreement”) and as evidenced
by that certain Promissory Note of even date herewith executed by Borrower and
payable to the order of Lender (as modified, amended, renewed, extended, and
restated from time to time, the “Note”).


2.           The Loan is made for the purpose of financing the construction by
Borrower of certain buildings and improvements on the real property that is
located in Travis County, Texas and is more particularly described on
Exhibit “A” attached hereto (the “Land;” together with all buildings and
improvements now or hereafter located thereon are hereinafter referred to as the
“Property”).


3.           The Note and the obligations of Borrower under the Loan Agreement
and the other Loan Documents are secured by, among other things, a second
priority lien and security interest on the Property.


4.           As part of the consideration for Lender’s agreement to make the
Loan, Borrower has agreed to grant to Lender the Lender’s Profits Interest (as
herein defined) upon the terms and conditions set forth herein.


A G R E E M E N T


NOW, THEREFORE, KNOW ALL PERSONS BY THESE PRESENTS, that for and in
consideration of the premises hereof, and other good and valuable consideration,
the receipt and sufficiency of which are acknowledged and confessed, the parties
hereto agree as follows:


1.           Recitals.  Each of the foregoing recitals is acknowledged to be
true and correct.  The foregoing recitals are incorporated herein as contractual
provisions of this Agreement.


2.           Definitions.  Capitalized terms used herein and not defined herein
shall have the meaning assigned to them in the Loan Agreement.  In addition, the
following terms shall have the meanings set forth below.


Profits Interest Agreement - Page 1
 

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, or controlled by, or under common control with, such
Person.


“Approved Operating Budget” means an operating budget for the Property that is
prepared by Borrower for each calendar year during the term of this Agreement
and is hereafter approved in writing by the holder of the Senior Loan (until the
Senior Loan has been paid in full) and after the Senior Loan has been paid in
full, then approved in writing by Lender.


“Approved Sale” means any sale or other conveyance of the Property (or a portion
thereof) approved in writing by Lender or deemed approved by Lender if the
holder of the Senior Loan has approved in writing.


“Capital Event” means any Approved Sale, any other sale or refinancing (from a
lender other than Lender) approved by Lender, and any condemnation, collection
of insurance proceeds, or other capital event occurring with respect to the
Property or any portion thereof.


“Cash Flow” means, for any period, (a) all receipts, revenues, income, rents,
issues, profits, accounts, proceeds, loan proceeds for interest carry or
operating expenses, and expense and other reimbursements received by Borrower
from or in connection with the ownership, development, operation, or leasing of
the Property, less (b) all reasonable and necessary costs and expenses incurred
by Borrower as a result of, or in connection with, the ownership, development,
operation, management, or leasing of the Property and in accordance with the
Approved Operating Budget, less (c) reserves set aside in accordance with the
Approved Operating Budget, less (d) payment of interest and principal on any
debt secured by the Property (excluding, however, any interest or principal that
is not required to be paid out of Cash Flow), less (e) deposits required for
taxes, impositions, insurance and operating expenses under the terms of any loan
documents for any debt secured by the Property.


“Lender’s Cash Flow Profits Interest” means an amount equal to the product of
(a) ninety-five percent (95%) times (b) Cash Flow.


“Lender’s Profits Interest” means, without duplication, the sum of (a) Lender’s
Cash Flow Profits Interest, and (b) Lender’s Second Tier Profits Interest;
provided that (i) Lender’s Profits Interest shall not exceed the Maximum Profits
Interest and (ii) Lender’s Profits Interest shall not be payable until after the
first anniversary of the Effective Date and after the Senior Loan and the Loan
have been paid in full, except as otherwise expressly permitted in this
Agreement.


“Lender’s Second Tier Profits Interest” means an amount equal to the product of
(a) ninety-five percent (95%) times (b) Second Tier Profits.


“Maturity Date” means the Maturity Date as defined in the Note.


“Maximum Profits Interest” means the amount of $750,000.00 if the Lender’s
Profits Interest is paid on the first anniversary of the Effective Date.  If
paid after the first anniversary of
 
Profits Interest Agreement - Page 2
 

--------------------------------------------------------------------------------

 
 
the Effective Date, then the Maximum Profits Interest will be increased each
full or partial month thereafter by the amount of $62,500.00 until the Lender’s
Profits Interest is paid in full.


“Net Proceeds” means:


(a)           with respect to a Capital Event that is an Approved Sale, (1) the
sum of (A) the total cash consideration paid in connection with the sale of the
Property and (B) the then outstanding principal balance of, and all accrued
interest on, any debt secured by the Property that is assumed or taken subject
to by the transferee less (2) the sum of (A) customary and reasonable selling
and closing costs (including, without limitation, title insurance premiums,
survey costs, attorneys’ fees, transfer taxes, brokerage commissions, tax,
insurance, rent, expense, other prorations and other costs Borrower is required
to pay under the purchase and sale agreement in connection with such sale of the
Property), (B) the outstanding principal balance of, and all accrued interest on
and prepayment penalties, if any, on, any debt secured by the Property
(excluding, however, any principal and/or interest that is not required to be
paid to satisfy such debt as a result of such Capital Event), and (C) funds
placed in escrow by Borrower for the purpose of making repairs or for other
purposes that are a condition to the closing of the sale of the Property;


(b)           with respect to a Capital Event that is a refinancing secured by a
lien on the Property, the gross cash proceeds of such refinancing payable to
Borrower less customary and reasonable expenses incurred in obtaining and
closing such refinancing (including, without limitation, title insurance
premiums, survey costs, attorneys’ fees, transfer taxes, brokerage commissions,
tax, insurance, rent, expense, other prorations and other reasonable costs
Borrower is required to pay under such refinancing);


(c)           with respect to a Capital Event that is the receipt of proceeds
from condemnation or casualty, the gross cash proceeds thereof received by
Borrower less (i) amounts required to restore the Property, (ii) amounts
required to be paid to the holder of the Senior Loan under the Senior Loan
Documents and to Lender under the Deed of Trust, and (iii) amounts reasonably
incurred by Borrower in the collection of the condemnation award or casualty
insurance proceeds; and


(d)           with respect to all other Capital Events, the gross cash proceeds
thereof received by Borrower less amounts reasonably incurred by Borrower in the
collection of such proceeds.


“Property” has the meaning assigned to it in the Recitals hereof.


“Second Tier Profits” means:


(a)           all Net Proceeds derived from all Capital Events (some of which
require approval of Lender as provided herein); minus


Profits Interest Agreement - Page 3
 

--------------------------------------------------------------------------------

 
 
(b)           to the extent not deducted in the calculation of Cash Flow, the
aggregate of the amount of any outstanding principal of, and any unpaid interest
on, the Senior Loan (including any prepayment fee or premium) and the Loan that
is required to be paid out of Cash Flow.


3.           Profits Interest.  Borrower hereby grants, transfers, assigns, and
conveys to Lender the Lender’s Profits Interest, which grant and interest shall
continue until the final payment of the Lender’s Profits Interest, if any, is
made to Lender as required hereby.  Borrower and Lender acknowledge and agree
that, except as otherwise expressly permitted in this Agreement, the Lender’s
Profits Interest shall not be paid to Lender unless and until (a) the Senior
Loan has been paid in full, Senior Lender consents to and approves of the
payment of the Lender’s Profits Interest to Lender or Senior Lender declines to
accept payment under the Senior Loan and allows the payment of the Lender’s
Profits Interest to Lender and (b) the Loan has been paid in full.


4.           Option to Purchase.  Lender hereby grants to Borrower an option for
Borrower to purchase (with funds from any source) the Lender’s Profits Interest
and Lender’s rights under this Agreement for an amount equal to the Maximum
Profits Interest calculated as of the closing date on which Borrower purchases
the Lender’s Profits Interest pursuant to this Section 4 (the “Purchase
Price”).  Borrower may not exercise the option set forth in this Section 4 until
the later to occur of the first anniversary of the Effective Date and the
payment in full of the Loan.  Borrower shall deliver to Lender written notice
that Borrower has elected to exercise the option set forth in this Section 4 and
setting the closing date for Borrower’s purchase (which closing date shall be at
least ten (10) days but not more than thirty (30) days after Borrower’s written
notice to Lender that Borrower has elected to exercise such option).  At the
closing, Borrower shall pay to Lender in cash an amount equal to the Purchase
Price and Lender shall assign to Borrower, without representation, warranty or
recourse, all of Lender’s right, title and interest in and to this Agreement and
the Lender’s Profits Interest.
 
 
5.           Term of the Agreement/Payoff/Release.  This Agreement shall be
effective on the Effective Date hereof and shall continue until the earlier of
the date that Borrower has paid to Lender all of the Lender’s Profits Interest
or the sale of all of the Property by Borrower.  Notwithstanding any other
provision in this Agreement to the contrary, upon payment in full of the Loan
and the Lender’s Profits Interest from any source or sources, this Agreement
will automatically terminate and be of no further force or effect.  Upon such
termination and written request of Borrower, Lender will execute and deliver to
Borrower a full and complete release of all of Lender’s rights under this
Agreement, including a release of all liens and security interests, in form
reasonably acceptable to Borrower and Lender.


6.           Reporting and Accounting.


(a)           Accounting. All accounts, books and records of Borrower relating
to the Property shall be kept in accordance with the tax basis method,
consistently applied.


(b)           Fiscal Year.  The fiscal year of Borrower shall be the calendar
year.


Profits Interest Agreement - Page 4
 

--------------------------------------------------------------------------------

 
 
(c)           Statements.  Borrower shall timely deliver or cause to be
delivered to Lender each of the financial statements required under the Loan
Agreement.


(d)           Access to Books of Account.  Lender shall have the right at all
reasonable times during business hours, upon reasonable notice and subject to
the rights of tenants, if any, of the Property, to examine and make copies of or
extracts from the books of account of Borrower and the Property and such other
information regarding the Property as it may desire.


7.           Distributions and Losses.


(a)           Distributions.  The amounts, if any, which may be payable for the
Lender’s Profits Interest granted to Lender hereby shall be payable to Lender,
subject to compliance with the Senior Loan and the Intercreditor Agreement, (i)
on a monthly basis upon receipt by Borrower of Cash Flow and (ii) upon the
occurrence of a Capital Event.


(b)           Losses.  Should the Property at any time after the date hereof
incur an operating deficit or other loss, Borrower shall advance to the Property
an amount sufficient to cover such operating deficit or other loss.  Advances by
Borrower to the Property for such purposes shall be unsecured and shall not
reduce the Lender’s Profits Interest.  Any loans by partners or members of
Borrower to Borrower shall be subordinate to Lender’s rights and interests
hereunder and under all other Loan Documents, and shall be repaid only out of
Borrower’s share of Second Tier Profits, if any.  Lender shall not share in and
shall have no obligation with respect to any loss suffered by the Property.


8.           General Provisions.


(a)           No Partnership or Member.  Lender, by its acceptance hereof, does
not become a partner with or a member of Borrower, and in no event shall Lender
be liable for any of the debts, obligations, or liabilities of Borrower or any
Affiliate of Borrower, or claim any of the tax benefits resulting from the
ownership of the Property, including, without limitation, any depreciation or
investment tax credit on all or any portion of the Property, nor is Lender
liable for any contributions to Borrower.  Lender’s only interest created
hereunder is the right to a portion of the profits of Borrower, if any, arising
by reason of the Property as provided in this Agreement.


(b)           Power and Authority.  Borrower represents and warrants that: (i)
Borrower is a Delaware limited liability company validly formed and existing
under the laws of the State of Delaware and validly qualified to transact
business in the State of Texas; (ii) Borrower is duly authorized and has all
necessary partnership power and authority to grant the Lender’s Profits
Interest; and (iii) the execution of this Agreement does not violate or conflict
with the organizational documents of Borrower or any law, rule or regulation, or
any other material agreement or instrument to which any such Person is a party
or by which any such Person is bound.


Profits Interest Agreement - Page 5
 

--------------------------------------------------------------------------------

 
 
(c)           Security.  Borrower agrees from time-to-time to execute and
deliver to Lender UCC-1 Financing Statements and other instruments reasonably
requested by Lender to evidence or perfect the Lender’s Profits Interest granted
to Lender hereby.


(d)           Lien.  The obligations of Borrower hereunder are secured by the
liens and security interests securing the Loan, as they may from time-to-time be
released as provided in the Loan Agreement and as they may from time-to-time be
modified, renewed, extended, or increased.


(e)           Notices.  Written notice required to be given to either party
shall be deemed given if sent in accordance with the provisions of the Loan
Agreement.


(f)           Subject to Senior Loan.  Lender acknowledges and agrees that the
payment of and performance under this Agreement is subject to and subordinate to
the Senior Loan in accordance with the Intercreditor Agreement.  If any
performance under this Agreement would cause a default under the Senior Loan,
then such performance will not be required under this Agreement until such time
as it would not cause a default under the Senior Loan.


9.           Speculative and Contingent Rights.  Borrower and Lender acknowledge
that the receipt by Lender of any amounts which may be payable for the Lender’s
Profits Interest is subject to numerous risks and uncertainties, including,
without limitation, the possibility of unanticipated costs in the ownership,
operation, and leasing of the Property (including, without limitation, those
resulting from unforeseen conditions or force majeure); the possibility of
utility moratoria or materials or labor costs decreasing the Cash Flow or Second
Tier Profits; and the possibility of a change in interest rates or the economy
in general, or the addition of or improvements to competing properties impacting
the leasing, value, or sale of properties of the same type as the
Property.  Borrower and Lender further acknowledge that Lender’s receipt of any
of the Lender’s Profits Interest is contingent on the availability of Cash Flow
and Second Tier Profits.  To the extent the grant of the Lender’s Profits
Interest is deemed to be interest on the Loan, the value of such grant shall be
determined as of the date of this Agreement, taking into account the speculative
and contingent nature of the profits interest granted hereunder.  It is
expressly stipulated and agreed to be the intent of Borrower and Lender at all
times to comply with applicable state law or applicable United States federal
law (to the extent that it permits Lender to contract for, charge, take,
reserve, or receive a greater amount of interest than under state law) and that
this Section 9 shall control every other covenant and agreement in this
Agreement, the Loan Agreement, and the documents referenced therein.  If the
applicable law (state or federal) is ever judicially interpreted so as to render
usurious any amount called for under this Agreement, then it is Borrower’s and
Lender’s express intent that all excess amounts theretofore collected by Lender
be repaid to Borrower with interest thereon at the rate set forth in the Note,
and the provisions of this Agreement immediately be deemed reformed and the
amounts thereafter collectible hereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder.  All sums paid or agreed to be paid to Lender for the use,
forbearance, and detention of the indebtedness represented by the Loan Agreement
and the Note shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full term of such indebtedness
until payment in full so that
 
Profits Interest Agreement - Page 6
 

--------------------------------------------------------------------------------

 
 
the rate or amount of interest on account of such indebtedness does not exceed
the Maximum Rate from time-to-time in effect and applicable to the Loan for so
long as the Loan remains outstanding.


10.           Choice of Forum; Consent to Service of Process and
Jurisdiction.  ANY SUIT, ACTION OR PROCEEDING AGAINST ANY BORROWER WITH RESPECT
TO THIS AGREEMENT OR ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT HEREOF, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS, COUNTY OF TRAVIS, OR IN THE UNITED
STATES COURTS LOCATED IN THE STATE OF TEXAS AS LENDER IN ITS SOLE DISCRETION MAY
ELECT AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH SUIT, ACTION, OR
PROCEEDING.  BORROWER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN
ANY SUIT, ACTION, OR PROCEEDING IN SAID COURT BY THE MAILING THEREOF BY LENDER
BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO BORROWER’S ADDRESS SHOWN IN
THE LOAN AGREEMENT.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO BRING
ANY ACTION OR PROCEEDING AGAINST BORROWER OR WITH RESPECT TO ANY OF ITS PROPERTY
IN COURTS IN OTHER JURISDICTIONS.  BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT
IN THE COURTS LOCATED IN THE STATE OF TEXAS, COUNTY OF TRAVIS, AND HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM.  ANY
ACTION OR PROCEEDING BY ANY BORROWER AGAINST LENDER SHALL BE BROUGHT ONLY IN A
COURT LOCATED IN TRAVIS COUNTY, TEXAS.


11.           Multiple Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Agreement by
signing any such counterpart.


12.           Entirety.  This Agreement, the Note, and the other Loan Documents
referred to herein embody the final, entire agreement among the parties hereto
and supersede any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.  The provisions of this Agreement and
the other Loan Documents to which Borrower is a party may be amended or waived
only by an instrument in writing signed by the party or parties against whom the
same is to be enforced.


13.           Governing Law.  THIS AGREEMENT AND ALL ISSUES, CLAIMS,
COUNTERCLAIMS AND OTHER MATTERS RELATING HERETO OR ARISING IN CONNECTION
THEREWITH (WHETHER BASED UPON TORT, CONTRACT OR OTHERWISE), SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH
 
Profits Interest Agreement - Page 7
 

--------------------------------------------------------------------------------

 
 
THE LAWS OF THE STATE OF TEXAS (WITHOUT CONSIDERATION OF ITS CONFLICTS OF LAWS
RULES) AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


14.           Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER AND LENDER HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO LENDER OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF LENDER IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.


THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Signature pages follow]



Profits Interest Agreement - Page 8
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, we hereunto set our hands, and this Agreement shall be
effective as of the date first above written.


LENDER:




HUNTER’S GLEN/FORD INVESTMENTS I LLC,
a Texas limited liability company






By:                                                                                  
Name:                                                             
                                                     
Title:                                                              
                                                                                    






STATE OF TEXAS                              §
§
COUNTY OF ________                     §




This instrument was acknowledged before me on the ______ day of ___________,
2010, by _________________, _____________ of Hunter’s Glen/Ford Investments I
LLC, a Texas limited liability company, on behalf of said limited liability
company.





                                                                                                                                                                                          
Notary Public in and for the State of Texas


My Commission
Expires:                                                                                                                                      
                   
Notary’s Printed Name

Profits Interest Agreement - Page 9
 

--------------------------------------------------------------------------------

 

BORROWER:


CJUF II STRATUS BLOCK 21 LLC, a Delaware limited liability company


 
By:
Stratus Block 21 Investments, L.P., a Texas limited partnership, Manager



 
By:
Status Block 21 Investments GP, L.L.C., a Texas limited liability company,
General Partner





 
By:
   /s/ Erin D. Pickens                                           

 
Erin D. Pickens, Senior Vice President



By:           CJUF II Block 21 Member, LLC, a Delaware limited liability
company, Member


By:           Canyon-Johnson Urban Fund II, L.P., a Delaware
limited partnership, Member


By:           Canyon-Johnson Realty Advisors II LLC,
a Delaware limited liability company,
General Partner




By:               /s/ K. Robert
Turner                                                          
K. Robert Turner, Managing Partner




STATE OF TEXAS                              §
§
COUNTY OF ________                     §


 This instrument was acknowledged before me on this ___ day of ________________,
2010, by Erin D. Pickens, Senior Vice President of Stratus Block 21 Investments
GP, L.L.C., a Texas limited liability company, the General Partner of Stratus
Block 21 Investments, L.P., a Texas limited partnership, Manager of CJUF II
STRATUS BLOCK 21 LLC, a Delaware limited liability company, on behalf of said
limited partnership and limited liability companies.



                                                                                                                                                                                            
Notary Public in and for the State of Texas


My Commission
Expires:                                                                                                                                              
         
Notary’s Printed Name


Profits Interest Agreement - Page 10
 

--------------------------------------------------------------------------------

 


STATE OF TEXAS                              §
§
COUNTY OF ________                     §




 This instrument was acknowledged before me on this ___ day of _______________,
2010, by K. Robert Turner, the Managing Partner of Canyon-Johnson Realty
Advisors II LLC, a Delaware limited liability company, in its capacity as
General Partner of Canyon-Johnson Urban Fund II, L.P., a Delaware limited
partnership, as Member of CJUF II Block 21 Member, LLC, a Delaware limited
liability company, as Member of CJUF II STRATUS BLOCK 21, LLC, a Delaware
limited liability company, on behalf of said limited partnership and limited
liability companies.



                                                                                                                                                                                          
Notary Public in and for the State of Texas


My Commission
Expires:                                                                                                                                             
     
Notary’s Printed Name



Profits Interest Agreement - Page 11
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”


LEGAL DESCRIPTION OF LAND


Lots 1 through 12, Block 21, of the Original City of Austin, Travis County,
Texas, according to the map or plat of record in the General Land Office of the
State of Texas, together with the area within the alley traversing said Block,
which was vacated by Ordinance recorded under Document No. 1999086902 and
described in Memorandum Designating the Vacation of a 20 foot wide alley on
Block 21 and Block 22, in the City of Austin as recorded under Document No.
2004040650 of the Official Public Records of Travis County, Texas.

Profits Interest Agreement - Page 12
 

--------------------------------------------------------------------------------

 
